Citation Nr: 9925844	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-08 855	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented or 
secured sufficient to reopen a claim of entitlement to 
service connection for the cause of death of the veteran.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from December 1950 until 
December 1970.  His death, at age 53, occurred on September 
[redacted] 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1997, 
from the St. Petersburg, Florida, regional office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence adequate to reopen the claim for 
service connection for the cause of death of the veteran had 
not been submitted.


FINDINGS OF FACT

1.  A Board decision in August 1984 denied service connection 
for the cause of the veteran's death.  

2.  A Board decision in March 1987 determined that the August 
1984 denial of service connection for the cause of the 
veteran's death was final.  Further, the Board determined 
that a new factual basis had not been submitted subsequent to 
the August 1984 decision to establish that the veteran 
incurred or aggravated a heart disease in service nor was it 
presumed to have been present while he was on active duty.  

3.  A Board decision in December 1996 denied entitlement to 
service connection for the cause of the veteran's death 
claimed due to exposure to Agent Orange.  

4.  The appellant submitted evidence to reopen the claim of 
entitlement to service connection for the cause of the 
veteran's death other than due to exposure to Agent Orange.  

5.  Evidence submitted since the Board's last denial in March 
1987 includes duplicate copies of evidence previously 
considered and is not new and material evidence; other 
evidence submitted not previously considered is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since March 1987, when the Board denied the 
claim for service connection for service connection for the 
cause of the veteran's death, other than due to exposure to 
Agent Orange, is not new and material or so significant that 
it must be considered, and the veteran's claim has not been 
reopened.  38 U.S.C.A. §§ 5108, § 7104(b) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, widow of the veteran, seeks service connection 
for the cause of the veteran's death.  The veteran died on 
September [redacted] 1982.  The cause of death was certified to be a 
myocardial infarction caused by coronary artery disease which 
had been present since 1975.  At the time of his death, the 
veteran was not service-connected for any disease or 
disability.  

Service connection for the cause of the veteran's death had 
been previously denied by the Board in August 1984 and in 
March 1987.  38 U.S.C.A. § 7103 (West Supp. 1998).  The Board 
also notes that it denied service connection for the cause of 
the veteran's death claimed due to exposure to Agent Orange 
in a decision in December 1996.  When a claim is disallowed 
by the Board, it may not thereafter be reopened and allowed, 
and no claim based on the same factual basis shall be 
considered.  38 U.S.C.A. § 7104(b) (West 1991).  Even though 
the decision became final, the claim shall be reopened, and 
the former disposition of the claim reviewed if new and 
material evidence is secured or presented.  38 U.S.C.A. 
§ 5108 (West 1991).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (1991); 38 
C.F.R. § 3.312 (1998).

Where a veteran served continuously for 90 days or more 
during a period of war and heart disease becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

Under the applicable law, a prior final disallowance of a 
claim must be re-opened when "new and material evidence" is 
presented or secured with respect to the basis for the 
disallowance of that claim.  See 38 U.S.C.A. §§ 5108, 
7104(b), 7105(c).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court set out 
a three step process to reopen a previously denied claim.  
First, a determination must be made whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening, a determination must be made 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, an evaluation of the merits may be made after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

38 C.F.R. § 3.156 defines new and material evidence as:

evidence not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant and which by itself or in connection 
with evidence previously assembled is so 
significant that it must be considered in order 
to fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a).

The Court has determined that "in order to warrant reopening 
a previously and finally disallowed claim, the newly 
presented or secured evidence must be not cumulative of 
evidence of record at the time of the last prior final 
disallowance and must tend to prove the merits of the claim 
as to each essential element that was a specified basis for 
that last final disallowance of the claim."  Evans v. Brown, 
9 Vet. App. 273, 284 (1996).  The evidence must be probative 
of each issue which was a specified basis for the last final 
disallowance.  See Struck v. Brown, 9 Vet. App. 145, 151.

On the issue of service connection for the cause of the 
veteran's death, other than due to exposure to Agent Orange, 
the last final disallowance was the Board's decision in March 
1987.  The Board determined that the August 1984 denial of 
service connection for the cause of the veteran's death was 
final.  Further, the Board determined that a new factual 
basis had not been submitted subsequent to the August 1984 
decision to establish that the veteran incurred or aggravated 
a heart disease in service nor was it presumed to have been 
present while he was on active duty.  

Evidence considered included service medical records, 
November 1975 electrocardiograms, a January 1982 report of F. 
S. O'Neil, M.D., September 1982 medical reports of Akron 
General Medical Center, autopsy report, November 1982 and May 
1983 reports from P. H. Grundy, Captain, United States Air 
Force, MC, FS; opinions of W. R. Ruf, M.D., FACS, Major, MC, 
retired; November 1983 hearing testimony at the RO; a 
December 1984 medical opinion of K. K. Bhatia, M.D.; a May 
1985 opinion of R. B. Dorsett, M.D.  The newly submitted 
evidence at the time of the March 1987 decision included the 
medical reports from Drs. Bhatia and Dorsett.  

Evidence submitted with the present claim included evidence 
received in June 1994 consisting of an August 1982 reply to 
the veteran informing him that his application for benefits 
had been received with handwritten notes on the letter, a 
duplicate copy of a completed questionnaire regarding medical 
complaints, a medical summary undated with the initials LBC, 
a duplicate copy of a service medical record, a duplicate 
copy of a September 1982 Medical record from the Akron 
General Medical Center, a duplicate copy of a January 1982 
letter from Dr. O'Neil, and duplicate copies of letters from 
Dr. Ruf dated in August 1983.  

Clearly, duplicate copies of evidence previously submitted 
and considered are not new and material evidence.  The other 
evidence consisting of the August 1982 letter from VA 
regarding receipt of an application for benefits with 
handwritten annotations presumably by the veteran and the 
medical summary over the initials of LBC, while not 
previously considered, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The August 1982 VA letter is only a form letter with notes 
made by the veteran and does not show heart disease in 
service or within the presumptive period.  The undated 
medical summary notes the veteran's complaints and medical 
records in service and traces medical treatment post-service 
from 1975 to the veteran's death in September 1982.  This 
evidence is repetitious and cumulative of evidence previously 
considered.  

Evidence received in March 1997 consisted of duplicate copies 
of service medical records, a duplicate copy of the September 
1982 report from the Akron General Medical Center, a 
duplicate copy of page one of a health questionnaire dated in 
January 1982, and a duplicate copy of the January 1982 letter 
from Dr. O'Neil.  As stated above, duplicate copies of 
evidence previously considered clearly is not new and 
material evidence.  Also submitted was a copy of a notice to 
the veteran dated November 18, 1969, informing him that he 
had been selected for reenlistment in the Air Force.  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  It does not 
support the appellant's contention that the veteran's heart 
condition began in service and that he failed his physical 
examination as it indicates that the veteran was found 
physically fit for reenlistment.  

As we have determined that the evidence presented or secured 
since the prior final disallowance of the claim is not new 
and material evidence, it will not serve as a basis for 
reopening the claim.  New and material evidence sufficient to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death, other than due to exposure to 
Agent Orange, has not been presented.  The claim is denied.



ORDER

New and material evidence not having been presented or 
secured, the appellant's request to reopen a claim for 
entitlement to service connection for the cause of the 
veteran's death, other than due to exposure to Agent Orange, 
is denied.





		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals




 

